Citation Nr: 0619323	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
sinusitis with pharyngitis and tonsillitis during the period 
from September 22, 1965, through January 13, 1992, in excess 
of 10 percent during the period from January 14, 1992, 
through August 4, 1996, and in excess of 30 percent during 
the period from August 5, 1996, through December 1, 1997. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
April 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Newark, New Jersey and Roanoke, 
Virginia Regional Office (RO).

In October 2004, the veteran appeared in Washington DC. for a 
hearing in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with the veteran's claims file. 

This case was previously before the Board and, in January 
2005, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.

While in remand status, the disability evaluation of the 
veteran's service connected upper respiratory disorder was 
increased from 30 percent to 50 percent disabling, effective 
from December 2, 1997.  Since the RO has assigned the rating 
requested by the veteran and the 50 percent rating is the 
maximum benefit allowed by law and regulation, there is no 
longer any case or controversy for appellate review. See 
generally AB v. Brown, 6 Vet. App. 35, 39 (1993). Thus, the 
only issue currently on appeal is as listed on the cover page 
of this decision.  In this regard, while the issue of 
entitlement to an effective date earlier than August 5, 1996, 
for the award of a 30 percent evaluation for sinusitis with 
pharyngitis and tonsillitis was certified to the Board, the 
Board's current recharacterization of the issue on appeal 
more accurately represents the benefit sought by the veteran.

FINDINGS OF FACT

1.  During the period from September 22, 1965, through 
January 13, 1992, the veteran's sinusitis with pharyngitis 
with tonsillitis did not cause inflammation of cords, 
membrane, and moderate hoarseness; sinuses were only slightly 
congested without discharge, crusting or scabbing.  

2.  During the period from January 14, 1992, through August 
4, 1996, the veteran's the veteran's sinusitis with 
pharyngitis with tonsillitis resulted in no more than 
moderate impairment; frequent incapacitating episodes, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence was not shown.    

3.  During the period from August 5, 1996, through December 
1, 1997, the veteran's the veteran's sinusitis with 
pharyngitis with tonsillitis was not demonstrated by near 
constant sinusitis characterized by headaches, pain and 
tenderness, and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
sinusitis with pharyngitis with tonsillitis from September 
22, 1965, through January 13, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
and Part 4, Diagnostic Codes 6514, 6516 (prior to October 7, 
1996).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for sinusitis with pharyngitis with tonsillitis from 
January 14, 1992, through August 4, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
and Part 4, Diagnostic Codes 6514, 6516 (prior to October 7, 
1996)  

3.  The schedular criteria for an evaluation in excess of 30 
percent for sinusitis with pharyngitis with tonsillitis for 
the period from August 5, 1996 through December 1, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.13 and Part 4, Diagnostic Codes 
6514, 6516) (prior to and since October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for increased 
rating for his service-connected upper respiratory was 
received prior to enactment of the VCAA.  Given the 
foregoing, the Board finds that the notice letters dated in 
September 2002 and February 2005 complied with the specific 
requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefits sought on 
appeal.  Because of the Board's actions in this case, there 
is no prejudice to the veteran in rendering a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, VA and private treatment records, 
records used by the Social Security Administration in 
awarding the veteran benefits, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records show evaluation and 
treatment afforded the veteran on several occasions for upper 
respiratory infections with nasal and chest congestion.  On 
his February 1964 medical examination for service separation, 
the veteran reported that he has had constant nasal 
congestion.

In a statement received in October 1965, from the veteran's 
private physician, E.W.V., M.D., it was documented that he 
has evaluated and treated the veteran on six occasions from 
September 1964 to October 1965 for acute pharyngitis and/or 
acute sinusitis.

On the veteran's initial post service VA examination in 
December 1965, he complained of problems breathing and 
swallowing as well as problems with headaches.  On physical 
examination, the nasal turbinates were hyperplastic and 
slightly congested.  There was a septal deviation, but 
airways were adequate.  Tonsils were hypertrophic with debris 
in the tonsillar crypt.  The mucosa was congested.  Chronic 
pharyngitis and tonsillitis was the diagnosis.  X-ray films 
revealed that the sinuses were well illuminated on both 
sides.

Service connection for chronic pharyngitis with tonsillitis 
was established by an RO rating action dated in January 1966.  
This disorder was rated as noncompensably disabling effective 
from September 1965 under Diagnostic Code 6599 of VA's 
Schedule for Rating Disabilities.

There are no medical records concerning the sinuses from 
December 1965 until March 1993.

In a statement received on January 14, 1992, the veteran 
requested an increased evaluation for his service-connected 
upper respiratory disorder, claiming that this condition was 
getting increasingly worse.

In a letter dated in March 1992, a private physician, C.A.M., 
M.D., reported that he had first seen the veteran in October 
1985 with a history of asthma and hay fever and that the 
veteran had been worked up for allergies.  He was noted to be 
allergic to a number of allergens and was advised to undergo 
allergy immunotherapy.

On VA examination in April 1992, the veteran was noted to 
have a history of recurrent allergic sinusitis with postnasal 
drip.  Examination of the nose showed good airway on both 
sides of the nose.  There was no headache, no discharge, and 
no dyspnea.  The nose had septum in the midline.  Nasal 
mucosa was normal as were the turbinates, nasopharynx, and 
larynx.  There was no evidence of an active disease in the 
nose.  X-rays of the sinus showed no abnormality.

Private treatment records received in April 1993 show that 
the veteran presented to the Rahway Hospital Emergency Room 
on three separate occasions in January 1993 for complaints of 
shortness of breath.  On two of the visits, bronchial asthma 
was diagnosed.

During a June 1993 hearing before a hearing officer at the 
RO, the veteran reported that he was on several medications 
to treat his respiratory problems.  He discussed his asthma, 
pharyngitis, and related statements made to him by his 
physician regarding the breathing problems.  He missed a lot 
of time from work due to respiratory infections, wheezing, 
and coughing.

When admitted to Saint Elizabeth Hospital in November 1993 
for unstable angina, the veteran was noted on physical 
examination to have mild erythema of the turbinates 
bilaterally without any swelling.  There was no erythema of 
the pharynx.  The mucous membranes were moist.

Records received from the Social Security Administration in 
July 1999, include a report of the veteran's admittance to 
Rahway Hospital in July 1993 for difficulty breathing.  The 
veteran reported that he had some maxillary type of pain and 
a large amount of discharge, yellowish to green type of mucus 
from the nasal area.  Acute exacerbation of asthma and 
sinusitis was the diagnosis at discharge. 

In July 1996, a private physician, A.M.K., M.D., saw the 
veteran in consultation for complaints of constant sinusitis.  
It was noted that in 1992 the veteran was involved in a motor 
vehicle accident and struck his nose and forehead on the 
windshield and since that time he has had green rhinorrhea 
every four to six weeks. Physical examination found a septal 
deviation to the right with thick secretions on the right 
side.  There was an incomplete perforation on the right 
septum through the cartilaginous portion.  The veteran was 
noted to have large turbinates.  Chronic sinusitis was the 
diagnostic impression.

In a letter dated in March 1995 Dr. R.P. noted that the 
veteran has been having chronic problems with his sinuses 
since October 1992 and has been on antibiotics every other 
month or so.  It was noted that a computer tomography scan of 
his sinuses had revealed extensive pansinusitis in the 
ethmoid and maxillary areas. 

In early August 1996, the veteran underwent bilateral 
functional endoscopic sinus surgery.  It was noted at the 
time that he had at least a four year history of chronic 
sinusitis as well as anosmia.  It was also noted that the 
veteran felt that all of his trouble began following a motor 
vehicle accident in 1992.   When seen at Rahway Hospital in 
August 1996, it was noted that the veteran had a history of 
sinus surgery and was being treated for a post operative 
sinus infection.  In October 1996, A.M.K., M.D., noted that 
the veteran presented with complaints of fevers, coughing up 
green phlegm, and nasal obstruction.  The veteran's nose was 
decongested and examination of the middle meati with a 
SinuScope revealed no evidence of pus.  Dr. K. noted that the 
veteran did have thickened polypoid mucosa as expected at 
this point.  Approximately two weeks later, Dr. K. reported 
on follow-up that from a sinus standpoint, the veteran was 
healing well following his sinus surgery in August 1996.  He 
further noted that he would be continuing to see the veteran 
in follow-up treatment for his sinusitis. 

When seen in December 1996 for allergy skin testing, it was 
noted by Dr. L.E.G. that the veteran, in addition to 
diagnostic impressions of asthma, allergic rhinitis, and food 
allergies, also had probable chronic sinusitis, based on the 
faint transillumination of his sinuses as well as the fact 
that he is constantly coughing up thick yellowish mucus.

In letters dated in June 1997, a private physician, Dr. C.R., 
reported that he had evaluated the veteran and found that he 
continues to have signs and symptoms of an allergic rhinitis, 
asthmatic bronchitis, post nasal drip, shortness of breath, 
and bronchial asthma.  He noted that the veteran had 
undergone complete pulmonary function studies, which show 
obstructive airway disease at the level of the small airways.  
Dr. R. stated that the veteran had been seen multiple times 
in the Emergency Room in spite of more than adequate therapy, 
including Claritin, Claritin D, Albuterol, Serevent, Flovent 
200, Nasacort, and courses of corticosteroids.  When examined 
in June 1997, the veteran's nose was ejected.  His oropharynx 
was covered with thick, white phlegm.

In a letter dated in December 1997, Dr. M. A. noted that the 
veteran continued to complain of chronic nasal obstruction 
and postnasal drainage which aggravates his asthma.  
Examination revealed crusted yellow polyps filling the nasal 
cavities bilaterally.

At his hearing in October 2004, the veteran testified that 
when he initially sought treatment from VA in 1967, he was 
having sinus infections with bleeding as well as swollen 
tonsils with infection that was draining into his larynx 
causing him to experience pharyngitis.  He said that he 
eventually had to seek treatment from a private physician and 
in 1968 had his tonsils removed.  He said that after his 
tonsils were removed he was treated by private physicians 
with medications on a regular basis and did not require any 
related surgeries until the 1990's.  He said that he 
currently as daily discharge and is evaluated and treated by 
his private physician once a month.  The veteran said that he 
experiences headaches on a recurring basis associated with 
his condition.

Analysis

On the initial grant of service connection for a disability, 
"staged ratings" may be assigned since the effective date of 
service connection (i.e., different percentage ratings for 
different periods of time based on the facts found).  
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted in the 
introduction to this decision, the RO has assigned three 
staged ratings for the veteran's sinusitis disorder since 
service connection became effective on September 22, 1965 and 
his current disability evaluation of 50 percent, effective 
December 2, 1997.  The veteran essentially contends that he 
should be entitled to higher ratings for his sinusitis 
disorder during the period from September 22, 1965 through 
December 1, 1997.

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

General Rating Formula for Sinusitis (DC's 6510 through 6514)

6514
Sinusitis, sphenoid, chronic.
Ratin
g

Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness 
of affected sinus, and purulent discharge or 
crusting after repeated surgeries




50

Three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and 
purulent discharge or crusting




30


One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and 
purulent discharge or 
crusting.................................       




10


Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.     

38 C.F.R. § 4.97, Diagnostic Code 6514 (prior to October 7, 
1996)

6516
Laryngitis, chronic
Ratin
g

Hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy     

30

Hoarseness, with inflammation of cords or 
mucous membrane
10
38 C.F.R. § 4.97, Diagnostic Code 6514 (prior to October 7, 
1996)

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised.

General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
38 C.F.R. § 4.97, Diagnostic Code 6514 (2005)

651
6
Laryngitis, chronic:
Ratin
g

Hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant 
changes on biopsy
30

Hoarseness, with inflammation of cords or mucous 
membrane
10
38 C.F.R. § 4.97, Diagnostic Code 6516 (2005)

The veteran was advised of the former and revised criteria 
pertaining to respiratory disorders in the May 2005 
supplemental statement of the case.  The RO has evaluated the 
veteran's claim under both rating criteria as appropriate.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

Entitlement to a Compensable Rating
from September 22, 1965, to January 14, 1992.  

Under the old rating criteria used to evaluate chronic 
sphenoid sinusitis, a noncompensable evaluation is warranted 
for chronic sphenoid sinusitis, when there are x-ray 
manifestations only, and mild or occasional symptoms.  As 
noted above a 10 percent evaluation is warranted when there 
are moderate symptoms with discharge or crusting or scabbing, 
infrequent headaches.

Under the old rating criteria used to evaluate chronic 
laryngitis a 10 percent evaluation is warranted for moderate 
symptoms manifested by catarrhal inflammation of cords or 
mucous membrane, and moderate hoarseness.  

A review of the record for the period prior to January 14, 
1992, shows that the veteran was treated by a private 
physician on six occasions between September 1964 and 
November 1965 for acute episodes of pharyngitis.  When 
examined by VA in December 1965, the veteran demonstrated no 
evidence of inflammation of the cords or mucous membrane.  
Furthermore, there were no complaints or findings of 
hoarseness. While the veteran complained of headaches his 
sinuses were only slightly congested with no evidence of 
discharge, crusting, or scabbing.  The medical evidence on 
file subsequent to this examination and prior to January 14, 
1992 is negative for evidence referable to any significant 
symptoms attributable to the service-connected disorder.  In 
sum, it has not been demonstrated that the manifestations of 
the veteran's service-connected upper respiratory disorder, 
in and of itself, during this period were of a nature and 
severity as to warrant a compensable evaluation.  Thus, the 
noncompensable evaluation assigned for the veteran's upper 
respiratory disorder from September 22, 1965, through January 
13, 1992, is appropriate for the residual degree of 
impairment demonstrated.  


Entitlement to a Disability Rating Higher than 10 percent
From January 14, 1992, to August 5, 1996.

Clinical evidence compiled during this period does not show 
that the level of impairment due to the service-connected 
upper respiratory disorder varied in any large measure from 
the impairment shown earlier.  When seen by VA in April 1992, 
there was good airway on both sides of the nose, no 
discharge, evidence of headaches or other evidence of active 
disease process.  In July 1993, however, the veteran was 
noted to have an acute exacerbation of sinusitis with a large 
amount of discharge from the nasal area.  His private 
physician, in July 1996, reported that since a motor vehicle 
accident in 1992, the veteran's upper respiratory disorder 
had been manifested by green rhinorrhea every four to six 
weeks.  An examination at that time disclosed thick 
secretions on the right side of the nasal passage.  However, 
frequently incapacitating episodes of sinusitis, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence were not shown.  In essence, there was no evidence 
during this period of severe laryngitis or severe sinusitis. 

Thus no more than the 10 percent evaluation assigned by the 
RO was warranted for this disorder for the period from 
January 14, 1992 (the date of the veteran's statement 
asserting that his condition had worsened) to August 5, 1996.  

Entitlement to a Disability Rating Higher than 30 percent
From August 5, 1996, to December 2, 1997.

For the period from August 5, 1996, through December 2, 1997, 
the Board must consider whether the veteran is entitled to a 
rating higher than 30 percent for his upper respiratory 
disorder under both the old and the revised rating criteria.  
We note that while the new rating criteria may apply as well 
as the old, depending on which is most favorable to the 
veteran, the new rating criteria is only applicable since its 
effective date.  Karnas, Id.; VAOPGCPREC 3-2000.  

As noted above under the old rating criteria a 30 percent 
evaluation was warranted when the symptoms were severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A maximum schedular 50 percent evaluation was 
appropriate where the symptoms were post- operative, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6514 
(1995).  Under the revised rating criteria, a 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A maximum schedular 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514 (2005).

The Board finds that the objective evidence of record does 
not show symptoms attributable to the veteran's upper 
respiratory disorder following his bilateral functional 
endoscopic sinus surgery on August 5, 1996 of such a 
magnitude during this period to produce symptoms such as 
those outlined in either the old or new criteria for a 50 
percent rating under Diagnostic Code 6514.  Here, the record 
reflects that following his surgery on August 5, 1996, the 
veteran had a sinus infection for which he was treated by his 
private physician.  When seen in October 1996 the veteran's 
nose was decongested and there was no evidence of pus.  The 
veteran continued to receive follow-up treatment for his 
sinuses but there was no evidence of chronic osteomyelitis or 
severe symptoms.  There was also no evidence during this 
period of near constant sinusitis characterized by headaches, 
pain and tenderness, and purulent discharge or crusting.  
Clearly, the requirements for a 50 percent rating under the 
old rating criteria for sphenoid sinusitis were not 
demonstrated.  Neither was a 50 percent rating warranted 
under the new rating criteria that became effective in 
October 1996.  

When the veteran was examined during this period, he did not 
demonstrate constant sinusitis, pain or tenderness of the 
affected sinus, or purulent or crusting after repeated 
surgeries.  Hence, the Board finds that the veteran's 
service-connected upper respiratory disorder simply did not 
cause a degree of impairment from August 5, 1996, to December 
2, 1997, to warrant a higher evaluation than the 30 percent 
assigned by the RO under the rating schedule.  

Finally, the Board finds no basis for an extra-schedular 
rating for the veteran's respiratory disorder during any of 
the periods above pursuant to 38 C.F.R. § 3.321(b)(1). There 
is no evidence of frequent hospitalization for his sinusitis. 
Although it is unclear whether the veteran is unemployed or 
employed inconsistently, the evidence does not support the 
finding that his sinusitis during the periods discussed 
markedly interfered with employment.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
if it is not found that the evidence is approximately 
balanced such to warrant its application.  


ORDER

Entitlement to a higher (compensable) initial evaluation for 
sinusitis with pharyngitis and tonsillitis during the period 
from September 22, 1965, through January 13, 1992, in excess 
of 10 percent during the period from January 14, 1992, 
through August 4, 1996, and in excess of 30 percent during 
the period from August 5, 1996, through December 1, 1997, is 
denied. 




____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


